As filed with the Securities and Exchange Commission on March 30, 2012 1933 Act Registration No. 033-26032 1940 Act Registration No. 811-04882 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / / POST-EFFECTIVE AMENDMENT NO. 46 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 / / AMENDMENT NO. 50 /X/ Lincoln National Variable Annuity Account E (Exact Name of Registrant) The American Legacy THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1300 South Clinton Street Post Office Box 1110 Fort Wayne, Indiana 46801 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, Including Area Code: (260) 455-2000 Charles A. Brawley, III, Esquire The Lincoln National Life Insurance Company 1300 South Clinton Street Post Office Box 1110 Fort Wayne, IN 46801 (Name and Address of Agent for Service) Copy to: Scott C. Durocher, Esquire The Lincoln National Life Insurance Company 350 Church Street Hartford, Connecticut 06103 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: /x/  immediately upon filing pursuant to paragraph (b) of Rule 485 / /  on ,pursuant to paragraph (b) of Rule 485 / /  60 days after filing pursuant to paragraph (a)(1) of Rule 485 / /  on , pursuant to paragraph (a)(1) of Rule 485 Title of Securities being registered: Interests in a separate account under individual flexible payment deferred variable annuity contracts. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account E The American Legacy® Lincoln National Variable Annuity Account H American Legacy® II, American Legacy® III American Legacy® III C Share, American Legacy® III View American Legacy® III Plus American Legacy® Design, American Legacy® Signature American Legacy® Shareholder’s Advantage LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Variable Annuity Account H American Legacy® III, American Legacy® III C Share American Legacy® III View, American Legacy® III Plus American Legacy® Design, American Legacy® Signature American Legacy® Shareholder’s Advantage Supplement dated March 30, 2012 This Supplement outlines additions to the investment options of your American Legacy® individual annuity contract.All other provisions outlined in your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes and requires no action on your part. Effective April 2, 2012, the following funds will be available as new investment options under your contract: · LVIP Protected American Balanced Allocation Fund (Service Class) · LVIP Protected American Growth Allocation Fund (Service Class) The following table shows the expenses charged by each fund (as a percentage of each fund’s average net assets): Management Fees (before any waivers/ reimburse-ments) 12b-1 Fees (before any waivers/ reimburse-ments)+ Other Expenses (before any waivers/ reimburse-ments)+ Acquired Fund Fees and Expenses + Total Expenses (before any waivers/ reimburse-ments) Total Contractual waivers/ reimburse-ments (if any) Total Expenses (after any waivers/ reimburse-ments) LVIP Protected American Balanced Allocation Fund1 0.25% 0.35% 0.05% 0.41% 1.06% LVIP Protected American Growth Allocation Fund1 0.25% 0.35% 0.05% 0.44% 1.09% 1Other Expenses and AFFE are based on estimated amounts for the current fiscal year. Investments of the Variable Account – Description of the Funds.Following are brief summaries of the fund descriptions. More detailed information may be obtained from the current prospectus for each fund. You should read each fund prospectus carefully before investing. Please be advised that there is no assurance that any of the funds will achieve their stated objectives. LVIP Variable Insurance Products Trust, advised by Lincoln Investment Advisors Corporation · LVIP Protected American Balanced Allocation Fund: current income and growth of capital; a fund of funds. · LVIP Protected American Growth Allocation Fund: current income and growth of capital; a fund of funds. For additional information about these funds, please refer to the funds’ prospectuses. The Contracts – Investment Requirements. These two new funds will be added to the Investment Requirements Options as set forth below. All other provisions of Investment Requirements remain unchanged. For contracts issued by The Lincoln National Life Insurance Company, the LVIP Protected American Balanced Allocation Fund and LVIP Protected American Growth Fund will be considered Non-Limited Subaccounts under Option 1, and will be added to Group 2 under Option 2 (75%) and Option 3 (70%) of Investment Requirements.For American Legacy® Signature, these funds will be added to Group 2 (70%). In addition, the following disclosure applies to both Option 2 and Option 3: As an alternative, to satisfy these Investment Requirements, you may allocate 100% of your contract value among the funds listed below. If you allocate less than 100% of contract value or i4LIFE® Advantage Account Value among these funds, then the funds listed below that are also listed in Group 1 will be subject to the Group 1 restrictions.*Any remaining funds listed below that are not listed in Group 1 will fall into Group 2 and be subject to Group 2 restrictions. The fixed account is only available for dollar cost averaging. Asset Allocation Fund Bond Fund* Global Balanced Fund Global Bond Fund* Mortgage Fund* U.S. Government/AAA-Rated Securities Fund* LVIP American Balanced Allocation Fund LVIP American Growth Allocation Fund LVIP American Income Allocation Fund LVIP Protected American Balanced Allocation Fund LVIP Protected American Growth Allocation Fund For contracts issued by Lincoln Life & Annuity Company of New York, the LVIP Protected American Balanced Allocation Fund and LVIP Protected American Growth Fund will be added to Group 2 of Investment Requirements for all contracts purchased on or after January 20, 2009.In addition, the following disclosure applies: As an alternative, to satisfy these Investment Requirements, you may allocate 100% of your contract value among the funds listed below. If you allocate less than 100% of contract value or i4LIFE® Advantage Account Value among these funds, then the funds listed below that are also listed in Group 1 will be subject to the Group 1 restrictions.*Any remaining funds listed below that are not listed in Group 1 will fall into Group 2 and be subject to Group 2 restrictions. The fixed account is only available for dollar cost averaging Asset Allocation Fund Bond Fund* Global Balanced Fund Global Bond Fund* Mortgage Fund* U.S. Government/AAA-Rated Securities Fund* LVIP American Balanced Allocation Fund LVIP American Growth Allocation Fund LVIP American Income Allocation Fund LVIP Protected American Balanced Allocation Fund LVIP Protected American Growth Allocation Fund Please retain this Supplement for future reference. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account E The American Legacy® Lincoln National Variable Annuity Account H American Legacy® II, American Legacy® III American Legacy® III C Share American Legacy® III View, American Legacy® Design American Legacy® Signature, American Legacy® Shareholder’s Advantage LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Variable Annuity Account H American Legacy® III, American Legacy® III C Share American Legacy® III View, American Legacy® Design American Legacy® Signature, American Legacy® Shareholder’s Advantage Supplement dated March 30, 2012 This supplement to the prospectus for your individual variable annuity contract introduces Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds, available beginning April 2, 2012. This supplement is for informational purposes and requires no action on your part unless you wish to elect Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds. OVERVIEW Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds is an optional feature available under Lincoln Lifetime IncomeSM Advantage 2.0 and is available to contractowners who invest their contract value in specific subaccounts.This feature provides a higher Guaranteed Annual Income percentage than you would receive under Lincoln Lifetime IncomeSMAdvantage 2.0. There is no additional charge for Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds.In order to elect Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds, you must allocate 100% of your contract value among one or more of the following subaccounts only, each a fund of the Lincoln Variable Insurance Products Trust (LVIP): LVIP Protected American Balanced Allocation Fund and LVIP Protected American Growth Allocation Fund. All other terms of Lincoln Lifetime IncomeSM Advantage 2.0 remain unchanged. DESCRIPTION OF CHANGES The following discussion describes changes that are incorporated into the specified sections of your prospectus. Special Terms - The following sentences are added to the definition of Lincoln Lifetime IncomeSMAdvantage 2.0 definition in the Special Terms section of the prospectus: Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds is an optional feature under Lincoln Lifetime Income Advantage 2.0 that provides a higher Guaranteed Annual Income amount percentage if you adhere to certain Investment Requirements. All of the other terms and conditions of Lincoln Lifetime IncomeSMAdvantage 2.0 continue to apply to Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds. Expense Tables -The following sentence will be added to the Expense Tables section of the prospectus heading “Optional Living Benefit Rider Charges – Other Than i4LIFE Advantage” and in the row titled “Lincoln Lifetime IncomeSMAdvantage 2.0”. There is no Additional Charge for Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds over and above the charge for Lincoln Lifetime IncomeSMAdvantage 2.0. Summary Of Common Questions - The following paragraph is inserted in the “Summary of Common Questions” section of the prospectus, immediately following the paragraph titled “What is Lincoln Lifetime IncomeSM Advantage 2.0?” What is Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds?Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds is an optional feature under Lincoln Lifetime IncomeSM Advantage 2.0 that provides a higher Guaranteed Annual Income amount percentage if you adhere to certain Investment Requirements. See The Contracts - Investment Requirements. All of the other terms and conditions of Lincoln Lifetime IncomeSMAdvantage 2.0 continue to apply to Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds. Charges and Other Deductions – Rider Charges - The following sentence is added to the Charges and Deductions section of the prospectus, under “Rider Charges”, at the end of the first paragraph under the title “Lincoln Lifetime IncomeSM Advantage 2.0”. There is no additional charge for Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds over and above the charge for Lincoln Lifetime IncomeSM Advantage 2.0. The Contracts - Investment Requirements - The following paragraph is added to “The Contracts” section of the prospectus, at the end of the “Investment Requirements” section: If you elect Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds, you must allocate 100% of your contract value among one or more of the following subaccounts only: LVIP Protected American Balanced Allocation Fund and LVIP Protected American Growth Allocation Fund. You must comply with the Investment Requirements during the period of time you own Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds (the minimum time period for ownership is specified under the Termination section of this rider). If you do not wish to adhere to the Investment Requirements after the minimum time period of ownership has expired, you must terminate Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds. See Lincoln Lifetime IncomeSMAdvantage 2.0 – Termination for more information. The Contracts – Living Benefit Riders – Lincoln Lifetime IncomeSM Advantage 2.0- The following section is added to “The Contracts” section of the prospects, under “Living Benefits”, and under the heading “Lincoln Lifetime IncomeSM Advantage 2.0”, inserted immediately following the section titled “Guaranteed Annual Income Percentages by Ages”. Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds- Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds is an optional feature under Lincoln Lifetime IncomeSM Advantage 2.0 that provides a higher Guaranteed Annual Income percentage than you would receive under Lincoln Lifetime IncomeSMAdvantage 2.0, if you adhere to certain Investment Requirements. All of the other terms and conditions of Lincoln Lifetime IncomeSMAdvantage 2.0 continue to apply to Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds. The age bands and percentages are listed in the table below. Guaranteed Annual Income Percentages under Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds Age (Single Life Option) Guaranteed Annual Income Percentage (Single Life Option) Age (Joint Life Option – younger of you and your spouse’s age)) Guaranteed Annual Income Percentage (Joint Life Option) 55-59.5 4% 55-64 4% 59.5+ 5% 65+ 5% For example, if you elect Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds at age 57 (single life option), your Guaranteed Annual Income amount percentage would be 4%. If you wait until you reach age 60 (single life option) to make your first withdrawal, your Guaranteed Annual Income amount percentage would be 5%. Availability - Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds will be available for purchase beginning on April 2, 2012.You cannot elect Lincoln Lifetime IncomeSMAdvantage 2.0 or Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds together with any other Living Benefits rider offered under your contract. If you are an existing contractowner and you have previously purchased Lincoln Lifetime IncomeSMAdvantage 2.0, you are not eligible to purchase Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds as there would be no additional benefit to you. If you are an existing contractowner and have elected a Living Benefit rider (other than Lincoln Lifetime IncomeSMAdvantage 2.0) and wish to elect Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds, you will have a transition period of 30 days prior to or after your first Benefit Year Anniversary after Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds becomes available to terminate your current Living Benefit Rider and elect Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds. Outside of the transition period, you must first terminate your existing Living Benefit rider, subject to the termination rules, before you will be able to elect Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds. For further information on termination rules, see the “Termination” section associated with your Living Benefit rider in your prospectus. In all cases, by terminating your existing Living Benefit rider, you will no longer be entitled to any of the benefits that have accrued under that rider. The Contracts – Living Benefit Riders – Guaranteed Income Benefit with i4LIFE® Advantage - Contractowners with an activeLincoln Lifetime IncomeSM Advantage 2.0 Protected Funds may decide to drop Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds and purchase i4LIFE® Advantage with Guaranteed Income Benefit (version 4). If you elected Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds, you will receive a higher percentage for calculating the initial Guaranteed Income Benefit than you would have received under Lincoln Lifetime IncomeSMAdvantage 2.0. If you decide to drop Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds and purchase i4LIFE® Advantage with Guaranteed Income Benefit (version 4), you must continue to adhere to the Investment Requirements applicable to Lifetime IncomeSMAdvantage 2.0 Protected Funds. If you do not wish to adhere to the Investment Requirements after the minimum time of ownership has expired, you must terminate your rider. See i4LIFE® Advantage with Guaranteed Income Benefit -Termination for more information. The following disclosure describes how the amount of the Guaranteed Income Benefit percentage is calculated under the Guaranteed Income Benefit with i4LIFE® Advantage (version 4) for contractowners who elected the Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds option. The following chart and disclosure is added to “The Contracts” section of your prospectus, under “Living Benefit”, in the section title “Guaranteed Income Benefit with i4LIFE® Advantage”, under the heading “Guaranteed Income Benefit (version 4)”, immediately following the footnote under the chart titled “Age-Banded Percentages for Calculating Initial Guaranteed Income Benefit”. Age-Banded Percentages for Calculating Initial Guaranteed Income Benefit for purchasers of Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds If you elected Lincoln Lifetime IncomeSMAdvantage 2.0 Protected Funds, the initial Guaranteed Income Benefit will be an amount equal to a specified percentage of your Account Value, based on your age (or the age of the youngest life under a joint life option) at the time Guaranteed Income Benefit is elected. The specified percentages of the Account Value and the corresponding age-bands for calculating the initial Guaranteed Income Benefit are outlined in the table below. Age (Single and Joint Life Options) Percentage of Account Value or Income Base* Under 40 2.5% 40-54 3.0% 55-under 59.5 3.5% 59.5-64 4.0% 65-69 4.5% 70-79 5.0% 80 and above 5.5% *Purchasers of Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds may use any remaining Income Base reduced by all Guaranteed Annual Income payments since the last Automatic Annual Step-up, if any, or the effective date of Lincoln Lifetime IncomeSM Advantage 2.0 Protected Funds (if there has not been any Automatic Annual Step-up) if greater than the contract value to establish the initial Guaranteed Income Benefit. *** Please keep this Supplement with your prospectus for future reference. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account E The American Legacy® Lincoln National Variable Annuity Account H American Legacy® II, American Legacy® III American Legacy® III C Share, American Legacy® III View American Legacy® Design, American Legacy® Signature American Legacy® Shareholder’s Advantage Lincoln Life Variable Annuity Account N ChoicePlus AssuranceSM A Share ChoicePlusSM, ChoicePlusSM II, ChoicePlus AssuranceSM B Share ChoicePlusSM Access, ChoicePlusSM II Access, ChoicePlus AssuranceSM C Share ChoicePlusSM II Advance, ChoicePlus AssuranceSM L Share ChoicePlusSM Design, ChoicePlusSM Rollover, ChoicePlusSM Signature LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Variable Annuity Account H American Legacy® III, American Legacy® III C Share American Legacy® III View, American Legacy® Design American Legacy® Signature, American Legacy® Shareholder’s Advantage Lincoln New York Account N for Variable Annuities ChoicePlus AssuranceSM A Share ChoicePlusSM, ChoicePlusSM II, ChoicePlus AssuranceSM B Share ChoicePlusSM Access, ChoicePlusSM II Access, ChoicePlus AssuranceSM C Share ChoicePlusSM II Advance, ChoicePlus AssuranceSM L Share ChoicePlusSM Design, ChoicePlusSM Signature Supplement dated March 30, 2012 This supplement describes changes to the prospectus for your variable annuity contract. It is for informational purposes and requires no action on your part. The following change will be effective for elections of the Lincoln Lifetime IncomeSM Advantage 2.0 rider on or after April 2, 2012: · age bands and Guaranteed Annual Income percentages under Lincoln Lifetime IncomeSM Advantage 2.0. The following change will be effective for elections of the i4LIFE® Advantage Guaranteed Income Benefit rider on or after May 21, 2012: · age bands and percentages for calculating the initial Guaranteed Income Benefitunder i4LIFE® Advantage Guaranteed Income Benefit (version 4). These changes result in the following revisions to your prospectus as supplemented. All other provisions of your prospectus remain unchanged. The Contracts – Living Benefit Riders – Lincoln Lifetime IncomeSM Advantage 2.0. The following chart in the Withdrawal Amount paragraph of this section outlines age bands and percentages that will apply to Lincoln Lifetime IncomeSM Advantage 2.0 elections on or afterApril 2, 2012: Guaranteed Annual Income Percentages by Ages: Age (single life option) Guaranteed Annual Income amount percentage (single life option) Age (joint life option – younger of you and your spouse’s age) Guaranteed Annual Income amount percentage (joint life option) 55-59.5 3.50% 55-64 3.50% 59.5-64 4.00% 65-69 4.50% 65-69 4.50% 70+ 5.00% 70+ 5.00% The Contracts – Living Benefit Riders – Guaranteed Income Benefit with i4LIFE® Advantage.The following chart in the Guaranteed Income Benefit (version 4) paragraph of this section outlines age bands and percentages that will apply to purchasers of Lincoln Lifetime IncomeSM Advantage 2.0 on or after April 2, 2012, and for all other elections of Guaranteed Income Benefit on or after May 21, 2012: Age-Banded Percentages for Calculating Initial Guaranteed Income Benefit Age Percentage of Account Value, Income Base or Guaranteed Amount Under age 40 2.0% 40-54 2.5% 55-59.5 3.0% 59.5-64 3.5% 65-69 4.0% 70-74 4.5% 75+ 5.0% Contractowners who elected Lincoln Lifetime IncomeSM Advantage 2.0 prior to April 2, 2012, but elected i4LIFE® Advantage and Guaranteed Income Benefit (version 4) on or after April 2, 2012, will receive the age band and Guaranteed Income Benefit percentage effective as of the date they elected Lincoln Lifetime IncomeSM Advantage 2.0. *** Please keep this supplement for future reference. THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account E The American Legacy® Lincoln National Variable Annuity Account H American Legacy® II, American Legacy® III American Legacy® III C Share American Legacy® III View, American Legacy® Design American Legacy® Signature American Legacy® Shareholder’s Advantage Lincoln Life Variable Annuity Account N ChoicePlus AssuranceSM A Share ChoicePlusSM, ChoicePlusSM II ChoicePlus AssuranceSM B Share ChoicePlusSM Access, ChoicePlusSM II Access, ChoicePlus AssuranceSM C Share ChoicePlusSM II Advance, ChoicePlus AssuranceSM L Share ChoicePlusSM Design ChoicePlusSM Rollover, ChoicePlusSM Signature LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Variable Annuity Account H American Legacy® III American Legacy® III C Share, American Legacy® III View American Legacy® Design American Legacy® Signature American Legacy® Shareholder’s Advantage Lincoln New York Account N for Variable Annuities ChoicePlus AssuranceSM A Share ChoicePlusSM, ChoicePlusSM II ChoicePlus AssuranceSM B Share ChoicePlusSM Access, ChoicePlusSM II Access, ChoicePlus AssuranceSM C Share ChoicePlusSM II Advance, ChoicePlus AssuranceSM L Share ChoicePlusSM Design, ChoicePlusSM Signature Supplement dated March 30, 2012 to the 2011 Prospectus This supplement outlines changes to your individual variable annuity prospectus that will apply to riders elected on or after April 2, 2012. It is for informational purposes only and requires no action on your part. Lincoln Lifetime IncomeSMAdvantage 2.0 – i4LIFE® Advantage Option: Contractowners who purchase Lincoln Lifetime IncomeSM Advantage 2.0 on or after April 2, 2012 and decide to drop Lincoln Lifetime IncomeSMAdvantage2.0 and purchase i4LIFE® Advantage with Guaranteed Income Benefit (version 4)prior to the 5th Benefit Year anniversary will havea minimum Access Period of the longer of 20 years or the difference between your age and age 100, for both qualified and non-qualified contracts.Elections made after the 5th Benefit Year anniversary will have a minimum Access Period of the greater of20 years or the difference between your age and age95 for both qualified and non-qualified contracts. Please retain this supplement for future reference. PART A The prospectus for The American Legacy variable annuity contract is incorporated herein by reference to Post-Effective Amendment No. 45 (File No. 033-26032) filed on April 6, 2011. Supplement to the prospectus for The American Legacy variable annuity contract is incorporated herein by reference to 497 Filing (File No. 033-26032) filed on January 17, 2012 PART B The Statement of Additional Information for The American Legacy variable annuity contract is incorporated herein by reference to Post-Effective Amendment No. 45 (File No. 033-26032) filed on April 6, 2011. Financial Statements The December 31, 2011 financial statements of the VAA and the December 31, 2011 consolidated financial statements of Lincoln Life appear on the following pages. LINCOLN NATIONAL VARIABLE ANNUITY ACCOUNT E STATEMENTS OF ASSETS AND LIABILITIES December 31, 2011 Subaccount Investments Contract Purchases Due From The Lincoln National Life Insurance Company Total Assets Contract Redemptions Due To The Lincoln National Life Insurance Company Mortality & Expense Guarantee Charges Payable To The Lincoln National Life Insurance Company Net Assets American Funds Asset Allocation Class 1 $- American Funds Blue Chip Income & Growth Class 1 - - American Funds Bond Class 1 - American Funds Cash Management Class 1 - American Funds Global Bond Class 1 - American Funds Global Discovery Class 1 - - 21 American Funds Global Growth Class 1 9 - American Funds Global Growth and Income Class 1 - American Funds Global Small Capitalization Class 1 14 - American Funds Growth Class 1 - American Funds Growth-Income Class 1 - American Funds High-Income Bond Class 1 - 32 American Funds International Class 1 - American Funds International Growth and Income Class 1 - - 55 American Funds Mortgage Bond Class 2 - - 4 American Funds New World Class 1 - 14 American Funds U.S. Government/AAA-Rated Securities Class 1 - LVIP American Balanced Allocation Standard Class - - 18 LVIP American Growth Allocation Standard Class - - 27 LVIP American Income Allocation Standard Class - - 6 See accompanying notes. LINCOLN NATIONAL VARIABLE ANNUITY ACCOUNT E STATEMENTS OF OPERATIONS Year Ended December 31, 2011 Subaccount Dividends from investment income Mortality and expense guarantee charges NET INVESTMENT INCOME (LOSS) Net realized gain (loss) on investments Dividends from net realized gain on investments TOTAL NET REALIZED GAIN (LOSS) ON INVESTMENTS Net change in unrealized appreciation or depreciation on investments NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS American Funds Asset Allocation Class 1 $- American Funds Blue Chip Income & Growth Class 1 - American Funds Bond Class 1 - American Funds Cash Management Class 1 - - American Funds Global Balanced Class 2 - - - American Funds Global Bond Class 1 American Funds Global Discovery Class 1 - American Funds Global Growth Class 1 - American Funds Global Growth and Income Class 1 - American Funds Global Small Capitalization Class 1 - American Funds Growth Class 1 - American Funds Growth-Income Class 1 - American Funds High-Income Bond Class 1 - American Funds International Class 1 - American Funds International Growth and Income Class 1 American Funds Mortgage Bond Class 2 87 - American Funds New World Class 1 - American Funds U.S. Government/AAA-Rated Securities Class 1 LVIP American Balanced Allocation Standard Class 97 - LVIP American Growth Allocation Standard Class - LVIP American Income Allocation Standard Class 93 - See accompanying notes. American Funds Asset Allocation Class 1 Subaccount American Funds Blue Chip Income & Growth Class 1 Subaccount American Funds Bond Class 1 Subaccount American Funds Cash Management Class 1 Subaccount American Funds Global Balanced Class 2 Subaccount American Funds Global Bond Class 1 Subaccount American Funds Global Discovery Class 1 Subaccount American Funds Global Growth Class 1 Subaccount American Funds Global Growth and Income Class 1 Subaccount NET ASSETS AT JANUARY 1, 2010 $- Changes From Operations: Net investment income (loss) - Net realized gain (loss) on investments - Net change in unrealized appreciation or depreciation on investments - NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS - Change From Unit Transactions: Accumulation Units: Contract purchases - 23 Contract withdrawals and transfers to annuity reserves - Contract transfers - - Annuity Reserves: Transfer from accumulation units and between subaccounts - Annuity payments - Receipt of mortality guarantee adjustment - 1 - NET INCREASE (DECREASE) IN NET ASSETS ASSETS RESULTING FROM UNIT TRANSACTIONS - TOTAL INCREASE (DECREASE) IN IN NET ASSETS - NET ASSETS AT DECEMBER 31, 2010 - Changes From Operations: Net investment income (loss) Net realized gain (loss) on investments Net change in unrealized appreciation or depreciation on investments - NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS Change From Unit Transactions: Accumulation Units: Contract purchases - Contract withdrawals and transfers to annuity reserves - Contract transfers Annuity Reserves: Transfer from accumulation units and between subaccounts - Annuity payments - Receipt of mortality guarantee adjustment - 1 - NET INCREASE (DECREASE) IN NET ASSETS ASSETS RESULTING FROM UNIT TRANSACTIONS TOTAL INCREASE (DECREASE) IN IN NET ASSETS - NET ASSETS AT DECEMBER 31, 2011 $- See accompanying notes. American Funds Global Small Capitalization Class 1 Subaccount American Funds Growth Class 1 Subaccount American Funds Growth-Income Class 1 Subaccount American Funds High-Income Bond Class 1 Subaccount American Funds International Class 1 Subaccount American Funds International Growth and Income Class 1 Subaccount American Funds Mortgage Bond Class 2 Subaccount American Funds New World Class 1 Subaccount American Funds U.S. Government/AAA-Rated Securities Class 1 Subaccount LVIP American Balanced Allocation Standard Class Subaccount LVIP American Growth Allocation Standard Class Subaccount LVIP American Income Allocation Standard Class Subaccount $- $- $- $- 1 - 87 97 93 - 1 - LINCOLN NATIONAL VARIABLE ANNUITY ACCOUNT E NOTES TO FINANCIAL STATEMENTS December 31, 2011 1. ACCOUNTING POLICIES AND VARIABLE ACCOUNT INFORMATION The Variable Account: Lincoln National Variable Annuity Account E (the Variable Account) is a segregated investment account of The Lincoln National Life Insurance Company (the Company) and is registered as a unit investment trust with the Securities and Exchange Commission under the Investment Company Act of 1940, as amended.The operations of the Variable Account, which commenced on March 3, 1987, are part of the operations of the Company.The Variable Account offers only one product (American Legacy) at multiple fee rates. The assets of the Variable Account are owned by the Company.The Variable Account's assets support the annuity contracts and may not be used to satisfy liabilities arising from any other business of the Company. Basis of Presentation: The accompanying financial statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for unit investment trusts. Accounting Estimates: The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions affecting the reported amounts as of the date of the financial statements.Those estimates are inherently subject to change and actual results could differ from those estimates.Included among the material (or potentially material) reported amounts that require use of estimates is the fair value of certain assets. Investments: The assets of the Variable Account are divided into variable subaccounts, each of which may be invested in shares of one of twenty-one mutual funds (the Funds) of two diversified, open-ended management investment companies, each Fund with its own investment objective.The Funds are: American Funds Insurance Series (American Funds): Lincoln Variable Insurance Products Trust (LVIP)*: American Funds Asset Allocation Class 1 Fund LVIP American Balanced Allocation Standard Class Fund American Funds Blue Chip Income & Growth Class 1 Fund LVIP American Growth Allocation Standard Class Fund American Funds Bond Class 1 Fund LVIP American Income Allocation Standard Class Fund American Funds Cash Management Class 1 Fund American Funds Global Balanced Class 2 Fund** American Funds Global Bond Class 1 Fund American Funds Global Discovery Class 1 Fund American Funds Global Growth Class 1 Fund American Funds Global Growth and Income Class 1 Fund American Funds Global Small Capitalization Class 1 Fund American Funds Growth Class 1 Fund American Funds Growth-Income Class 1 Fund American Funds High-Income Bond Class 1 Fund American Funds International Class 1 Fund American Funds International Growth and Income Class 1 Fund American Funds Mortgage Bond Class 2 Fund American Funds New World Class 1 Fund American Funds U.S. Government/AAA-Rated Securities Class 1 Fund * - Denotes an affiliate of the Company ** - Available fund with no money invested at December 31, 2011 Investments in the Funds are stated at fair value as determined by the closing net asset value per share on December 31, 2011. The difference between cost and net asset value is reflected as unrealized appreciation or depreciation of investments. The Variable Account's investments in the Funds are valued in accordance with the Fair Value Measurements and Disclosure Topic of the Financial Accounting Standards Board Accounting Standards Codification (Topic).The Topic defines fair value as the price that the Variable Account would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date.The Topic also establishes a framework for measuring fair value and a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability.Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability.Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity.Unobservable inputs reflect the reporting entity's own assessment regarding the assumptions market participants would use in pricing the asset or liability and are developed based on the best information available in the circumstances.The Variable Account's investments in the Funds are assigned a level based upon the observability of the inputs which are significant to the overall valuation.The three-tier hierarchy of inputs is summarized below. Level 1 - inputs to the valuation methodology are quoted prices in active markets Level 2 - inputs to the valuation methodology are observable, directly or indirectly Level 3 - inputs to the valuation methodology are unobservable and reflect assumptions on the part of the reporting entity The Variable Account's investments in the Funds are valued within the fair value hierarchy as Level 2.Net asset value is quoted by the Funds as derived by the fair value of the Funds' underlying investments.The Funds are not considered Level 1 as they are not traded in the open market; rather the Company sells and redeems shares at net asset value with the Funds. Investment transactions are accounted for on a trade-date basis.The cost of investments sold is determined by the average cost method. Dividends: Dividends paid to the Variable Account are automatically reinvested in shares of the Funds on the payable date.Dividend income is recorded on the ex-dividend date. Federal Income Taxes: Operations of the Variable Account form a part of and are taxed with operations of the Company, which is taxed as a "life insurance company" under the Internal Revenue Code.The Variable Account will not be taxed as a regulated investment company under Subchapter M of the Internal Revenue Code, as amended.Under current federal income tax law, no federal income taxes are payable or receivable with respect to the Variable Account's net investment income and the net realized gain (loss) on investments. Annuity Reserves: Reserves on contracts not involving life contingencies are calculated using an assumed investment return of 3%, 4%, 5% or 6%, as approved in each state.Reserves on contracts involving life contingencies are calculated using a modification of the 1983a Individual Mortality Table and an assumed investment return of 3%, 4%, 5% or 6%, as approved in each state. Investment Fund Changes: During 2010, the LVIP American Balance Allocation Standard Class Fund, the LVIP American Growth Allocation Standard Class Fund and the LVIP American Income Allocation Standard Class Fund became available as investment options for account contract owners. During 2011, the American Funds Global Balanced Class 2 Fund and the American Funds Mortgage Bond Class 2 Fund became available as investment options for account contract owners.Accordingly, for the subaccounts that commenced operations during 2011, the 2011 statements of operations and statements of changes in net assets and total return and investment income ratios in note 3 are for the period from the commencement of operations to December 31, 2011. 2. MORTALITY AND EXPENSE GUARANTEES AND OTHER TRANSACTIONS WITH AFFILIATES Amounts are paid to the Company for mortality and expense (M&E) guarantees at a percentage of the current value of the Variable Account each day.The range of daily rates on American Legacy range from .0034247% to .0073973% (1.25% to 2.70% on an annual basis). The Company is responsible for all sales, general, and administrative expenses applicable to the Variable Account. In addition, amounts retained by the Company from the proceeds of the sales of annuity contracts for contract charges and surrender charges for the years ended December 31, 2011 and 2010, were $216,561 and $211,889, respectively. LINCOLN NATIONAL VARIABLE ANNUITY ACCOUNT E NOTES TO FINANCIAL STATEMENTS (Continued) 3.FINANCIAL HIGHLIGHTS A summary of the fee rates, unit values, units outstanding, net assets and total return and investment income ratios for variable annuity contracts as of and for each year or period in the five years ended December 31, 2011, follows: Subaccount Year Commencement Date (1) Minimum Fee Rate (2) Maximum Fee Rate (2) Minimum Unit Value (3) Maximum Unit Value (3) Units Outstanding Net Assets Minimum Total Return (4) Maximum Total Return (4) Investment Income Ratio (5) American Funds Asset Allocation Class 1 1.25% 2.35% -0.80% 0.30% 1.91% 1.25% 2.35% 10.14% 11.35% 2.14% 1.25% 2.35% 21.38% 22.72% 2.54% 1.25% 2.35% -30.95% -30.18% 2.67% 1.25% 2.35% 4.54% 5.49% 2.39% American Funds Blue Chip Income & Growth Class 1 1.25% 2.50% -2.94% -1.86% 1.74% 1.25% 2.35% 10.00% 11.22% 1.92% 1.25% 2.35% 25.20% 26.59% 2.32% 1.25% 2.35% -37.78% -37.09% 2.37% 1.25% 2.35% 0.07% 0.98% 2.80% American Funds Bond Class 1 1.25% 2.50% 3.94% 5.09% 3.19% 1.25% 2.35% 4.26% 5.41% 3.25% 1.25% 2.35% 10.20% 11.43% 3.51% 1.25% 2.35% -11.27% -10.29% 5.89% 1.25% 2.35% 1.45% 2.37% 8.03% American Funds Cash Management Class 1 1.25% 2.15% -2.39% -1.50% 0.00% 1.25% 2.15% -2.21% -1.33% 0.00% 1.25% 2.15% -1.49% -1.35% 0.22% 1.25% 1.40% 0.73% 0.88% 1.92% 1.25% 1.40% 3.49% 3.65% 8.01% American Funds Global Bond Class 1 1.25% 2.50% 2.43% 3.56% 3.06% 1.25% 2.35% 3.00% 4.13% 3.17% 1.25% 2.35% 7.48% 8.67% 2.13% 1.25% 2.35% 2.16% 2.32% 5.08% 1.25% 1.40% 8.17% 8.17% 6.88% American Funds Global Discovery Class 1 1.25% 2.50% -8.21% -8.07% 0.40% 1.25% 1.40% 8.90% 9.06% 0.70% 1.25% 1.40% 49.38% 49.60% 0.88% 1.25% 1.40% -45.78% -45.70% 0.92% 1.25% 1.40% 15.92% 16.10% 0.95% American Funds Global Growth Class 1 1.25% 2.35% -10.78% -9.80% 1.44% 1.25% 2.35% 9.44% 10.65% 1.64% 1.25% 2.35% 39.27% 40.81% 1.61% 1.25% 2.35% -39.67% -39.00% 1.90% 1.25% 2.35% 12.71% 13.73% 3.09% American Funds Global Growth and Income Class 1 1.25% 2.35% -6.89% -5.86% 2.93% 1.25% 2.35% 9.58% 10.63% 2.86% 1.25% 2.20% 37.06% 38.37% 2.97% 1.25% 2.20% -41.88% -41.80% 2.17% 1.25% 1.40% 11.47% 11.64% 2.33% American Funds Global Small Capitalization Class 1 1.25% 2.50% -20.83% -19.95% 1.57% 1.25% 2.35% 20.09% 21.23% 1.92% 1.25% 2.20% 58.12% 59.63% 0.45% 1.25% 2.20% -54.15% -53.97% 0.00% 1.25% 1.65% 19.74% 20.22% 3.18% American Funds Growth Class 1 1.25% 2.50% -6.29% -5.25% 0.84% 1.25% 2.35% 16.24% 17.53% 0.91% 1.25% 2.35% 36.70% 38.01% 0.86% 1.25% 2.20% -45.05% -44.53% 1.03% 1.25% 2.20% 10.24% 11.24% 0.97% American Funds Growth-Income Class 1 1.25% 2.50% -3.89% -2.82% 1.73% 1.25% 2.35% 9.12% 10.33% 1.66% 1.25% 2.35% 28.49% 29.91% 1.78% 1.25% 2.35% -39.13% -38.46% 1.89% 1.25% 2.35% 2.88% 4.02% 1.67% American Funds High-Income Bond Class 1 1.25% 2.50% -0.20% 0.91% 6.27% 1.25% 2.35% 12.71% 13.95% 8.04% 1.25% 2.35% 36.42% 37.72% 7.68% 1.25% 2.20% -25.41% -24.69% 7.06% 1.25% 2.20% -0.54% 0.36% 10.98% American Funds International Class 1 1.25% 2.50% -15.77% -14.84% 1.91% 1.25% 2.35% 5.18% 6.19% 2.21% 1.25% 2.20% 40.38% 41.72% 1.73% 1.25% 2.20% -43.25% -42.73% 2.04% 1.25% 2.15% 17.75% 18.81% 1.67% American Funds International Growth and Income Class 1 1.25% 2.35% -10.64% -9.65% 2.97% 1.25% 2.35% 4.91% 5.91% 2.45% 1.25% 2.20% 38.43% 38.63% 2.35% 12/2/2008 1.25% 1.40% 8.74% 8.83% 0.08% American Funds Mortgage Bond Class 2 5/25/2011 1.25% 1.40% -3.29% 0.16% 1.04% American Funds New World Class 1 1.25% 2.35% -15.76% -14.82% 1.97% 1.25% 2.35% 15.63% 16.73% 1.76% 1.25% 2.20% 46.68% 48.09% 1.62% 1.25% 2.20% -43.15% -42.92% 1.56% 1.25% 1.65% 30.69% 30.89% 3.52% American Funds U.S. Government/AAA-Rated Securities Class 1 1.25% 2.50% 5.35% 6.51% 2.04% 1.25% 2.35% 3.48% 4.63% 1.77% 1.25% 2.35% 0.40% 1.51% 2.65% 1.25% 2.35% 5.34% 6.51% 3.09% 1.25% 2.35% 4.56% 5.50% 7.47% LVIP American Balanced Allocation Standard Class 1/13/2011 1.25% 2.50% -5.07% 2.41% 1.50% LVIP American Growth Allocation Standard Class 1/19/2011 1.25% 2.50% -8.37% 2.37% 0.92% LVIP American Income Allocation Standard Class 1/13/2011 1.25% 1.40% -0.65% 1.03% 1.63% (1) Reflects less than a full year of activity.Funds were first received in this option on the commencement date noted or the option was inactive at the date funds were received. (2) These amounts represent the annualized minimum and maximum contract expenses of the separate account, consisting primarily of mortality and expense charges, for each period indicated.The ratios include only those expenses that result in a direct reduction to unit values.Charges made directly to contract owner accounts through the redemption of units and expenses of the underlying funds have been excluded. (3) As the unit value is presented as a range of minimum to maximum values for only those subaccounts which existed for the entire year, some individual contract unit values may not be within the ranges presented as a result of partial year activity. (4) These amounts represent the total return, including changes in value of mutual funds, and reflect deductions for all items included in the fee rate.The total return does not include contract charges deducted directly from policy account values.The total return is not annualized.As the total return is presented as a range of minimum to maximum values for only those subaccounts which existed for the entire year, some individual contract total returns may not be within the ranges presented as a result of partial year activity. (5) These amounts represent the dividends, excluding distributions of capital gains, received by the subaccount from the underlying mutual fund, net of management fees assessed by the fund manager, divided by the average net assets.These ratios exclude those expenses, such as mortality and expense guarantee charges, that result in direct reductions in the unit values.The recognition of investment income by the subaccount is affected by the timing of the declaration of dividends by the underlying fund in which the subaccounts invest.Investment income ratios are not annualized. Note:Fee rate, unit value and total return minimum and maximum are the same where there is only one active contract level charge for the subaccount. LINCOLN NATIONAL VARIABLE ANNUITY ACCOUNT E NOTES TO FINANCIAL STATEMENTS (Continued) 4. PURCHASES AND SALES OF INVESTMENTS The aggregate cost of investments purchased and the aggregate proceeds from investments sold were as follows for 2011: Aggregate Aggregate Cost of Proceeds Subaccount Purchases from Sales American Funds Asset Allocation Class 1 American Funds Blue Chip Income & Growth Class 1 American Funds Bond Class 1 American Funds Cash Management Class 1 American Funds Global Balanced Class 2 American Funds Global Bond Class 1 American Funds Global Discovery Class 1 American Funds Global Growth Class 1 American Funds Global Growth and Income Class 1 American Funds Global Small Capitalization Class 1 American Funds Growth Class 1 American Funds Growth-Income Class 1 American Funds High-Income Bond Class 1 American Funds International Class 1 American Funds International Growth and Income Class 1 American Funds Mortgage Bond Class 2 American Funds New World Class 1 American Funds U.S. Government/AAA-Rated Securities Class 1 LVIP American Balanced Allocation Standard Class LVIP American Growth Allocation Standard Class LVIP American Income Allocation Standard Class 5. INVESTMENTS The following is a summary of investments owned at December 31, 2011: Net Fair Shares Asset Value of Cost of Subaccount Owned Value Shares Shares American Funds Asset Allocation Class 1 American Funds Blue Chip Income & Growth Class 1 American Funds Bond Class 1 American Funds Cash Management Class 1 American Funds Global Bond Class 1 American Funds Global Discovery Class 1 American Funds Global Growth Class 1 American Funds Global Growth and Income Class 1 American Funds Global Small Capitalization Class 1 American Funds Growth Class 1 American Funds Growth-Income Class 1 American Funds High-Income Bond Class 1 American Funds International Class 1 American Funds International Growth and Income Class 1 American Funds Mortgage Bond Class 2 American Funds New World Class 1 American Funds U.S. Government/AAA-Rated Securities Class 1 LVIP American Balanced Allocation Standard Class LVIP American Growth Allocation Standard Class LVIP American Income Allocation Standard Class LINCOLN NATIONAL VARIABLE ANNUITY ACCOUNT E NOTES TO FINANCIAL STATEMENTS (Continued) 6. CHANGES IN UNITS OUTSTANDING The change in units outstanding for the year ended December 31, 2011, is as follows: Units Units Net Increase Subaccount Issued Redeemed (Decrease) American Funds Asset Allocation Class 1 American Funds Blue Chip Income & Growth Class 1 American Funds Bond Class 1 American Funds Cash Management Class 1 American Funds Global Balanced Class 2 - American Funds Global Bond Class 1 American Funds Global Discovery Class 1 American Funds Global Growth Class 1 American Funds Global Growth and Income Class 1 American Funds Global Small Capitalization Class 1 American Funds Growth Class 1 American Funds Growth-Income Class 1 American Funds High-Income Bond Class 1 American Funds International Class 1 American Funds International Growth and Income Class 1 American Funds Mortgage Bond Class 2 American Funds New World Class 1 American Funds U.S. Government/AAA-Rated Securities Class 1 LVIP American Balanced Allocation Standard Class LVIP American Growth Allocation Standard Class LVIP American Income Allocation Standard Class The change in units outstanding for the year ended December 31, 2010, is as follows: Units Units Net Increase Subaccount Issued Redeemed (Decrease) American Funds Asset Allocation Class 1 American Funds Blue Chip Income & Growth Class 1 American Funds Bond Class 1 American Funds Cash Management Class 1 American Funds Global Bond Class 1 American Funds Global Discovery Class 1 American Funds Global Growth Class 1 American Funds Global Growth and Income Class 1 American Funds Global Small Capitalization Class 1 American Funds Growth Class 1 American Funds Growth-Income Class 1 American Funds High-Income Bond Class 1 American Funds International Class 1 American Funds International Growth and Income Class 1 American Funds New World Class 1 American Funds U.S. Government/AAA-Rated Securities Class 1 LINCOLN NATIONAL VARIABLE ANNUITY ACCOUNT E NOTES TO FINANCIAL STATEMENTS (Continued) 7. SUBSEQUENT EVENT Management evaluated subsequent events through April xx, 2012, the date at which the Variable Account's financial statements were available to be issued, and determined there were no additional matters to be disclosed. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors of The Lincoln National Life Insurance Company And Contract Owners of Lincoln National Variable Annuity Account E We have audited the accompanying statements of assets and liabilities of Lincoln National Variable Annuity Account E ("Variable Account"), comprised of the subaccounts described in Note 1, as of December 31, 2011, and the related statements of operations for the year then ended and changes in net assets for each of the two years in the period then ended, or for those sub-accounts operating for portions of such periods as disclosed in the financial statements. These financial statements are the responsibility of the Variable Account’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Variable Account’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Variable Account’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of investments owned as of December 31, 2011, by correspondence with the fund companies, or their transfer agents, as applicable. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the respective subaccounts constituting Lincoln National Variable Annuity Account E at December 31, 2011, and the results of their operations and the changes in their net assets for the periods described above, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Philadelphia, Pennsylvania March 30, 2012 LNL-GAAP2011 0000726865 sdtaqk*2 Lincoln National Variable Annuity Account E PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) List of Financial Statements 1. Part A The Table of Condensed Financial Information is incorporated herein by reference to Post-Effective Amendment No. 45 (File No. 033-26032) filed on April 6, 2011. 2. Part B The following financial statements for the Variable Account are included in Part B of this Registration Statement. Statement of Assets and Liabilities - December 31, 2011 Statement of Operations - Year ended December 31, 2011 Statements of Changes in Net Assets - Years ended December 31, 2011 and 2010 Notes to Financial Statements - December 31, 2011 Report of Independent Registered Public Accounting Firm 3. Part B The following consolidated financial statements for The Lincoln National Life Insurance Company are included in Part B of this Registration Statement. Consolidated Balance Sheets - Years ended December 31, 2011 and 2010 Consolidated Statements of Income - Years ended December 31, 2011, 2010 and 2009 Consolidated Statements of Shareholder’s Equity - Years ended December 31, 2011, 2010 and 2009 Consolidated Statements of Cash Flows - Years ended December 31, 2011, 2010 and 2009 Notes to Consolidated Financial Statements - December 31, 2011 Report of Independent Registered Public Accounting Firm (b) List of Exhibits (1) (a) Resolution of the Board of Directors of The Lincoln National Life Insurance Company establishing Separate Account E incorporated herein by reference to Post-Effective Amendment No. 13 (File No. 033-26032) filed on April 28, 1998. (b) Establishing Resolution of Segregated Investment Account incorporated herein by reference to Post-Effective Amendment No. 13 (File No. 033-26032) filed on April 28, 1998. (2) None. (3) (a) Selling Group Agreement - American Legacy Suite of Products incorporated herein by reference to Post-Effective Amendment No. 21 (File No. 033-26032) filed on April 27, 2004. (b) Amended and Restated Principal Underwriting Agreement dated May 1, 2007 between The Lincoln National Life Insurance Company and Lincoln Financial Distributors, Inc. incorporated herein by reference to Post-Effective Amendment No. 24 (File No. 333-61554) filed on December 18, 2007. (4) (a) Variable Annuity Contract incorporated herein by reference to Post-Effective Amendment No. 13 (File No. 033-26032) filed on April 28, 1998. (b) Form of Rider to Variable Annuity Contract incorporated herein by reference to Post-Effective Amendment No. 10 (File No. 33-27783) filed on March 31, 1997. (c) Amendment No. 1 to Variable Annuity Contract incorporated herein by reference to Post-Effective Amendment No. 15 (File No. 33-26032) filed on April 11, 2000. (d) Amendment No. 2 to Variable Annuity Contract incorporated herein by reference to Post-Effective Amendment No. 15 (File No. 33-26032) filed on April 11, 2000. B-1 (e) Amendment No. 3 to Variable Annuity Contract incorporated herein by reference to Post-Effective Amendment No. 15 (File No. 33-26032) filed on April 11, 2000. (f) I4L-Q Rider incorporated herein by reference to Post-Effective Amendment No. 17 (File No. 33-26032) filed on August 16, 2002. (g) I4L-NQ Rider incorporated herein by reference to Post-Effective Amendment No. 17 (File No. 33-26032) filed on August 16, 2002. (h) Bonus Credit Rider incorporated herein by reference to Post-Effective Amendment No. 16 (File No. 33-26032) filed on April 11, 2001. (i) EGMDB Rider incorporated herein by reference to Post-Effective Amendment No. 16 (File No. 33-26032) filed on April 11, 2001. (j) EEB Rider incorporated herein by reference to Post-Effective Amendment No. 16 (File No. 33-26032) filed on April 11, 2001. (k) I4LA-NQ Rider incorporated herein by reference to Post-Effective Amendment No. 18 (File No. 33-26032) filed on October 11, 2002. (l) I4LA-Q Rider incorporated herein by reference to Post-Effective Amendment No. 18 (File No. 33-26032) filed on October 11, 2002. (m) IRA Contract Amendment (28877-E) incorporated herein by reference to Post-Effective Amendment No. 19 (File No. 33-26032) filed on April 9, 2003. (n) Roth IRA Endorsement incorporated herein by reference to Post-Effective Amendment No. 19 (File No. 33-26032) filed on April 9, 2003. (o) Contract Benefit Data (I4L-CB) incorporated herein by reference to Post-Effective Amendment No. 19 (File No. 33-26032) filed on April 9, 2003. (p) Contract Benefit Data (I4L-CB-PR) incorporated herein by reference to Post-Effective Amendment No. 19 (File No. 33-26032) filed on April 9, 2003. (q) I4LA-NQ Rider incorporated herein by reference to Post-Effective Amendment No. 19 (File No. 33-26032) filed on April 9, 2003. (r) I4LA-Q-PR Rider incorporated herein by reference to Post-Effective Amendment No. 19 (File No. 33-26032) filed on April 9, 2003. (s) I4LA-NQ-PR Rider incorporated herein by reference to Post-Effective Amendment No. 19 (File No. 33-26032) filed on April 9, 2003. (t) Section 403(b) Annuity Endorsement incorporated herein by reference to Post-Effective Amendment No. 19 (File No. 33-26032) filed on April 9, 2003. (u) Variable Annuity Rider (32793) incorporated herein by reference to Post-Effective Amendment No. 14 (File No. 333-40937) filed on April 24, 2003. (v) I4L-NQ 8/03 Rider incorporated herein by reference to Post-Effective Amendment No. 21 (File No. 33-26032) filed on April 27, 2004. (w) I4LA-Q 8/03 Rider incorporated herein by reference to Post-Effective Amendment No. 21 (File No. 33-26032) filed on April 27, 2004. (x) Variable Annuity Rider incorporated herein by reference to Post-Effective Amendment No. 15 (File No. 333-18419) filed on May 28, 2004. (y) Variable Annuity Income Rider (I4LA-NQ 9/05) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-35784) filed on June 20, 2005. (z) Variable Annuity income Rider (I4LA-Q 9/05) incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 333-35784) filed on June 20, 2005. (aa) Guaranteed Income Later Rider (4LATER 2/06) incorporated herein by reference to Post-Effective Amendment No. 23 (File No. 333-36316) filed on April 4, 2006. (bb) Guaranteed Income Benefit Rider (GIB 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. B-2 (cc) Guaranteed Income Benefit Rider (IGIB 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (dd) Contract Benefit Data (CBD 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (ee) Allocation Amendment (AR503 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (ff) Variable Annuity Payment Option Rider (I4LA-Q 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (gg) Variable Annuity Payment Option Rider (I4LA-NQ 1/06) incorporated herein by reference to Post-Effective Amendment No. 22 (File No. 333-40937) filed on April 18, 2006. (hh) Variable Annuity Rider (32793 7/06) incorporated herein by reference to Post-Effective Amendment No. 28 (File No. 033-26032) filed on December 21, 2006. (ii) Variable Annuity Payment Option Rider (I4LA-Q 1/07) incorporated herein by reference to Post-Effective Amendment No. 29 (File No. 033-26032) filed on April 17, 2007. (jj) Variable Annuity Death Benefit Rider (DB-3 1/06) incorporated herein by reference to Post-Effective Amendment No. 29 (File No. 033-26032) filed on April 17, 2007. (kk) Variable Annuity Living Benefits Rider (AR-512 2/08) incorporated herein by reference to Post-Effective Amendment No. 24 (File No. 333-61554) filed on December 18, 2007. (ll) Variable Annuity Living Benefits Rider (AR-512 1/09) incorporated herein by reference to Post-Effective Amendment No. 26 (File No. 333-63505) filed on April 3, 2009. (mm) Variable Annuity Living Benefits Rider (AR-512P 1/09) incorporated herein by reference to Post-Effective Amendment No. 26 (File No. 333-63505) filed on April 3, 2009. (nn) Guaranteed Income Benefit Rider (AGIB 6/08) incorporated herein by reference to Post-Effective Amendment No. 26 (File No. 333-63505) filed on April 3, 2009. (oo) Section 403(b) Annuity Endorsement (34281-I-12/08) incorporated herein by reference to Post-Effective Amendment No. 26 (File No. 333-63505) filed on April 3, 2009. (pp) SmartIncome Rider and Amendment (AE 525 2/09) incorporated herein by reference to Post-Effective Amendment No. 38 (File No. 333-61554) filed on November 20, 2009. (qq) Variable Annuity Living Benefits Rider (LINC 2.0) (AR-529 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (rr) Guaranteed Income Benefit Rider (GIB v4) (AR-528 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (ss) Contract Benefit Data (CBD 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (tt) Variable Annuity Payment Option Rider (I4LA-NQ 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (uu) Variable Annuity Payment Option Rider (I4LA-Q 8/10) incorporated herein by reference to Post-Effective Amendment No. 44 (File No. 333-40937) filed on October 28, 2010. (vv) Variable Annuity Living Benefit Rider (LINC 2.0+ Protected Funds) (AR-529 8/10) incorporatedherein by reference to Post-Effective Amendment No. 1 (File No. 333-170695) filed on January 30, 2012. (5) Application incorporated herein by reference to Post-Effective Amendment No. 13 (File No. 033-26032) filed on April 28, 1998. (6) (a) Articles of Incorporation of The Lincoln National Life Insurance Company are incorporated herein by reference to Pre-Effective Amendment No. 1 (File No. 333-04999) filed on September 24, 1996. (b) By-laws of The Lincoln National Life Insurance Company are incorporated herein by reference to Post-Effective Amendment No. 3 on Form N-6 (File No. 333-118478) filed on April 5, 2007. (7) Automatic Indemnity Reinsurance Agreement Amended and Restated as of October 1, 2009, between The Lincoln National Life Insurance Company and Lincoln National Reinsurance Company (Barbados) Limited incorporated herein by reference to Post-Effective Amendment No. 43 (File No. 033-26032) fild on April 7, 2010. B-3 (8) (a) Accounting and Financial Administration Services Agreement dated October 1, 2007 among Mellon Bank, N.A.,The Lincoln National Life Insurance Company and Lincoln Life & Annuity Company of New York incorporated by reference to Registration Statement on Form N-4 (File No. 333-147673) filed on November 28, 2007. (b) Fund Participation Agreements among The Lincoln National Life Insurance Company and: (i) American Funds Insurance Series incorporated herein by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-146507) filed on April 1, 2011. (ii) Lincoln Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 16 on Form N-6 (File No. 333-146507) filed on April 1, 2011. (c) Rule 22c-2 Agreement between The Lincoln National Life Insurance Company and: (i) American Funds Insurance Series incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (ii) Lincoln Variable Insurance Products Trust incorporated herein by reference to Post-Effective Amendment No. 30 (File No. 333-36304) filed on May 29, 2008. (9) Opinion and consent of Jeremy Sachs, Senior Counsel of The Lincoln National Life Insurance Company as to legality of securities being issued incorporated herein by reference to Post-Effective Amendment No. 12 (File No. 033-26032) filed on April 22, 1997. (10) (a) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm (b) Power of Attorney - Principal Officers and Directors of The Lincoln National Life Insurance Company (11) Not applicable (12) Not applicable (13) Organizational Chart of The Lincoln National Insurance Holding Company System incorporated herein by reference to Post-Effective Amendment No. 3 (File(File No. 333-170695) filed on March 30, 2012. Item 25. Directors and Officers of the Depositor The following list contains the officers and directors of The Lincoln National Life Insurance Company who are engaged directly or indirectly in activities relating to Lincoln National Variable Annuity Account E as well as the contracts. The list also shows The Lincoln National Life Insurance Company's executive officers. Name Positions and Offices with Depositor Dennis R. Glass** President and Director Chuck C. Cornelio*** Executive Vice President, Chief Administrative Officer and Director Randal J. Freitag** Executive Vice President, Chief Financial Officer and Director Mark E. Konen*** Executive Vice President and Director Keith J. Ryan* Vice President and Director Charles A. Brawley, III** Vice President and Secretary C. Phillip Elam, II*** Senior Vice President and Chief Investment Officer Jeffrey D. Coutts*** Senior Vice President and Treasurer *Principal business address is 1300 South Clinton Street, Fort Wayne, Indiana 46802 **Principal business address is Radnor Financial Center, 150 Radnor Chester Road, Radnor, PA 19087 ***Principal business address is 100 North Greene Street, Greensboro, NC 27401 Item 26. Persons Controlled by or Under Common Control with the Depositor or Registrant See Exhibit 13: Organizational Chart of the Lincoln National Insurance Holding Company System. Item 27. Number of Contractowners As of January 31, 2012 there were 4,034 contract owners under Account E. B-4 Item 28. Indemnification (a) Brief description of indemnification provisions. In general, Article VII of the By-Laws of The Lincoln National Life Insurance Company (Lincoln Life) provides that Lincoln Life will indemnify certain persons against expenses, judgments and certain other specified costs incurred by any such person if he/she is made a party or is threatened to be made a party to a suit or proceeding because he/she was a director, officer, or employee of Lincoln Life, as long as he/she acted in good faith and in a manner he/she reasonably believed to be in the best interests of, or act opposed to the best interests of, Lincoln Life. Certain additional conditions apply to indemnification in criminal proceedings. In particular, separate conditions govern indemnification of directors, officers, and employees of Lincoln Life in connection with suits by, or in the right of, Lincoln Life. Please refer to Article VII of the By-Laws of Lincoln Life (Exhibit no. 6(b) hereto) for the full text of the indemnification provisions. Indemnification is permitted by, and is subject to the requirements of, Indiana law. (b) Undertaking pursuant to Rule 484 of Regulation C under the Securities Act of 1933: Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the provisions described in Item 28(a) above or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer, or controlling person of the Registrant in the successful defense of any such action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriter (a) Lincoln Financial Distributors, Inc. (“LFD”) currently serves as Principal Underwriter for: Lincoln National Variable Annuity Fund A (Group & Individual); Lincoln National Variable Annuity Account C; Lincoln National Flexible Premium Variable Life Account D; Lincoln National Variable Annuity Account E; Lincoln National Flexible Premium Variable Life Account F; Lincoln National Flexible Premium Variable Life Account G; Lincoln National Variable Annuity Account H; Lincoln Life & Annuity Variable Annuity Account H; Lincoln Life Flexible Premium Variable Life Account J; Lincoln Life Flexible Premium Variable Life Account K; Lincoln National Variable Annuity Account L; Lincoln Life & Annuity Variable Annuity Account L; Lincoln Life Flexible Premium Variable Life Account M; Lincoln Life & Annuity Flexible Premium Variable Life Account M; Lincoln Life Variable Annuity Account N; Lincoln New York Account N for Variable Annuities; Lincoln Life Variable Annuity Account Q; Lincoln Life Flexible Premium Variable Life Account R; LLANY Separate Account R for Flexible Premium Variable Life Insurance; Lincoln Life Flexible Premium Variable Life Account S; LLANY Separate Account S for Flexible Premium Variable Life Insurance; Lincoln Life Variable Annuity Account T; Lincoln Life Variable Annuity Account W; and Lincoln Life Flexible Premium Variable Life Account Y and Lincoln Life & Annuity Flexible Premium Variable Life Account Y. B-5 (b) Officers and Directors of Lincoln Financial Distributors, Inc.: Name Positions and Offices with Underwriter Wilford H. Fuller* President, Chief Executive Officer and Director David M. Kittredge* Senior Vice President Jeffrey D. Coutts**** Senior Vice President and Treasurer Patrick J. Caulfield** Vice President and Chief Compliance Officer Joel Schwartz* Senior Vice President and Director Keith J. Ryan*** Vice President and Chief Financial Officer Patricia A. Insley* Senior Vice President and Director Thomas P. O'Neill* Senior Vice President and Director Linda E. Woodward*** Secretary *Principal Business address is Radnor Financial Center, 150 Radnor Chester Road, Radnor, PA 19087 **Principal Business address is 350 Church Street, Hartford, CT 06103 ***Principal Business address is 1300 S. Clinton Street, Ft. Wayne, IN 46802 ****Principal Business address is 100 N. Greene Street, Greensboro, NC 27401 (c) N/A Item 30. Location of Accounts and Records All accounts, books, and other documents, except accounting records, required to be maintained by Section 31a of the 1940 Act and the Rules promulgated thereunder are maintained by The Lincoln National Life Insurance Company, 1300 South Clinton Street, Fort Wayne, Indiana 46802. The accounting records are maintained by The Bank of New York Mellon, One Mellon Bank Center, 500 Grant Street, Pittsburgh, PA 15258. Item 31. Management Services Not Applicable. Item 32. Undertakings (a) Registrant undertakes that it will file a post-effective amendment to this registration statement as frequently as necessary to ensure that the audited financial statements in the registration statement are never more than 16 months old for so long as payments under the variable annuity contracts may be accepted. (b) Registrant undertakes that it will include either (1) as part of any application to purchase a Certificate or an Individual Contract offered by the Prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a post card or a similar written communication affixed to or included in the Prospectus that the applicant can remove to send for a Statement of Additional Information. (c) Registrant undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request to Lincoln Life at the address or phone number listed in the Prospectus. (d) The Lincoln NationalLife Insurance Companyhereby represents that the fees and charges deducted under the contract, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by The Lincoln NationalLife Insurance Company. (e) Registrant hereby represents that it is relying on the American Council of Life Insurance (avail. Nov. 28, 1988) no-action letter with respect to Contracts used in connection with retirement plans meeting the requirements of Section 403(b) of the Internal Revenue Code, and represents further that it will comply with the provisions of paragraphs (1) through (4) set forth in that no-action letter. Item 33. For contracts sold in connection with the Texas Optional Retirement Program, Registrant is relying on Rule 6c-7 and represents that paragraphs (a) through (d) of that rule have been complied with. B-6 SIGNATURES a) As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has caused this Post-Effective Amendment No. 46 to the Registration Statement to be signed on its behalf, in the City of Fort Wayne, and State of Indiana on this 305h day of March, 2012. Lincoln National Variable Annuity Account E (Registrant) The American Legacy By: /s/ Delson R. Campbell Delson R. Campbell Vice President, The Lincoln National Life Insurance Company (Title) THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Depositor) By: /s/ Brian A. Kroll Brian A. Kroll (Signature-Officer of Depositor) Senior Vice President, The Lincoln National Life Insurance Company (Title) (b) As required by the Securities Act of 1933, this Amendment to the Registration Statement has been signed by the following persons in their capacities indicated on March 30, 2012. Signature Title * President and Director (Principal Executive Officer) Dennis R. Glass * Executive Vice President, Chief Administrative Officer and Director Charles C. Cornelio * Senior Vice President and Chief Investment Officer C. Phillip Elam II * Executive Vice President, Chief Financial Officer and Director Randal J. Freitag (Principal Financial Officer) * Executive Vice President and Director Mark E. Konen * Vice President and Director Keith J. Ryan *By:/s/ Delson R. Campbell Pursuant to a Power of Attorney Delson R. Campbell B-7
